OFFICE OF THE CLERK
UNITED STATES DISTRICT COURT
901 19th Street, Room A 105 - f E D)

Denver, CO 80294-3589 ~ UNITED STATES DISTRICT COURT
DENVER, COLORADO

OCT -4 2019

JEFFREY P. COLWELL
CLERK

RE: Case # 17-cr-00047-RM - ANTHONY DANIELS

To whom it may concern,

 

I received a letter about my recent documents place on the docket, see

copy of envelope enclosed.

I am concerned and perplexed as to the significance of the use of the word
"Terminated" as a part of my name. Would you please clarify and explain this

to me?

I look forward to your response, thank you.

Sincérely,

a

iekiets~ Cite? ( bteie Se
Anthony Daniels ¢<=
 

Anthony Daniels

44149-013

Federal Correctional Institution
9595 W. Quincy Ave.

Littleton, CO 80123

  
   

Titers waar te .
Per "
ey >
Pama a
4

ee

Clerk of Court

U.S. District Court
District of Colorado
901 19th Street

Room A105

Denver, CO 80294

HO2G4—Beoisi cebeood be PETE peg bP EP epee ttf tpt

 
